The plaintiff should make her complaint more specific by setting forth the nature and character of the intolerable cruelty of which she complains and also by setting forth, in so far as she is able, the times and places at which such intolerable cruelty was inflicted upon her. As to acts of which she is unable to set forth the time and place of infliction upon her, she may set forth such times and places in general or approximate terms so as not to be precluded from offering proof of the same.
   As above directed, the motion for more specific statement is granted.